The judgment under review herein will be affirmed, for the reasons expressed in the opinion delivered in the Supreme Court. However, that opinion in citing the statute of 1911, page 444, omits to note that the statute in forbidding the abolition of a position or office held by an exempt fireman, by the last clause in section 3, limits that inhibition to cases where the reduction is "for the purpose of terminating the service of any such exempt fireman." In the present case, there was clearly no such purpose, as found by the Supreme Court; and the absence of that purpose is an essential ground for the judgment of the Supreme Court and for the affirmance here.
For affirmance — THE CHANCELLOR, PARKER, LLOYD, CASE, BODINE, BROGAN, HEHER, KAYS, HETFIELD, WELLS, KERNEY, JJ. 11.
For reversal — None. *Page 63